Slip Op. 09-137
           UNITED STATES COURT OF INTERNATIONAL TRADE

______________________________
                              :
UNITED STATES STEEL           :
CORPORATION,                  :
                              :
          PlaintiffS,         :
                              :
          and                 :
                              : Before: Richard K. Eaton, Judge
WHEATLAND TUBE COMPANY        :
                              : Consol. Court No. 09-00086
          Pl.-Int.            :
                              :
          v.                  :
                              :
UNITED STATES,                :
                              :
          Defendant.          :
______________________________:


                             OPINION

[Department of Commerce’s remand results sustained.]

                                         Dated: December 11, 2009

Skadden, Arps, Slate, Meagher & Flom LLP (Robert E. Lighthizer,
Jeffrey D. Gerrish, and Nathaniel B. Bolin), for plaintiff United
States Steel Corporation.

Wiley Rein LLP (Alan H. Price and Robert DeFrancesco), for
plaintiff Maverick Tube Corporation.

King & Spalding, LLP (Gilbert B. Kaplan, Daniel Schneiderman, and
Christopher T. Cloutier), for plaintiff-intervenor Wheatland Tube
Company.

Tony West, Assistant Attorney General; Jeanne E. Davidson,
Director, Franklin E. White, Jr., Assistant Director, United
States Department of Justice Commercial Litigation Branch, Civil
Division (John J. Todor), for defendant United States.


     Eaton, Judge: The complaint in this action challenged the

final affirmative countervailing duty determination issued by the
Consol. Ct. No. 09-00086                                  Page 2

Department of Commerce (“Commerce” or the “Department”) in

Circular Welded Carbon Quality Steel Line Pipe from the People’s

Republic of China, 73 Fed. Reg. 70,961 (Dep’t of Commerce Nov.

24, 2008); Circular Welded Carbon Quality Steel Line Pipe from

the People’s Republic of China, 74 Fed. Reg. 4,136 (Dep’t of

Commerce Jan. 23, 2009) (amended final determination) (“Final

Determination”).   The Final Determination applied adverse facts

available with respect to the issue of government ownership of

the producers which supplied hot-rolled steel to respondents

Huludao Seven Star Steel Pipe Group Co., Ltd., Huludao Steel Pipe

Industrial Co., Ltd., and Huludao Bohai Oil Pipe Industrial Co.,

Ltd. (the “Huludao Companies”).   The Department found that the

suppliers were government-owned, with the single exception being

a supplier for the Huludao Companies. Accordingly, the Department

determined that the supplier was not government owned and thus

did not include the hot-rolled steel supplied to the Huludao

Companies in the subsidy calculation.

     Plaintiffs’ complaint included one claim:

          In determining the benefit to the Huludao
          Companies from the provision of hot-rolled
          steel for less than adequate remuneration and
          the resultant subsidy rate, the Department
          improperly concluded that a supplier of hot-
          rolled steel to the Huludao Companies was not
          government-owned.

Compl. ¶ 13.   Consequently, plaintiffs claimed, the Final

Determination was not supported by substantial evidence and

otherwise not in accordance with law. Compl. ¶ 13.
Consol. Ct. No. 09-00086                                  Page 3

      Subsequently, the defendant sought and the court granted

voluntary remand.     United States Steel Corp. v. United States,

Consol. Ct. No. 09-00086 (September 9, 2009) (order granting

motion for remand).    On October 20, 2009, the Department issued

its Final Redetermination Pursuant to Remand (Dep’t of Commerce

Oct. 20, 2009), United States Steel Corp. v. United States,

Consol. Court No. 09-00086 (“Remand Redetermination”).

      On remand, the Department determined that

           The Department made an erroneous finding of
           fact in the Final Determination and that
           record evidence does not support the
           conclusion that one of Huludao’s [hot-rolled
           steel] suppliers was a private company and
           not a state-owned enterprise. A correction
           is therefore warranted. On remand, the
           Department now includes the previously
           excluded [hot-rolled steel] supplier to
           Huludao in our subsidy calculations.

Remand Determination at 4.

      The Department noted that it invited parties to the

proceeding to comment on the draft Redetermination Pursuant to

Remand and that it received no comments. Remand Determination at

3.   Plaintiffs and plaintiff-intervenor submitted comments on the

Remand Determination on December 2, 2009.    Pls.’ Comments on the

Final Redetermination Pursuant to Remand Issued by the Department

of Commerce (“Pls.’ Comm.”).    Plaintiffs and plaintiff-intervenor

state that they are “satisfied with the Department’s Remand

Redetermination and believe it fully addresses the single issue

raised by Plaintiffs in this action.    Accordingly, Plaintiffs
Consol. Ct. No. 09-00086                                Page 4

respectfully request that the Court affirm the Remand

Redetermination in all respects.”   Pls.’ Comm. 2.

     Having examined the Remand Determination and plaintiffs’ and

plaintiff-intervenor’s comments, the court finds that Commerce’s

Remand Determination should be sustained (1) because it is

reasonable and in accordance with law and (2) because the parties

are “satisfied” with the results.   Judgment will be entered

accordingly.




                                         /s/ Richard K. Eaton
                                         Richard K. Eaton

Dated:    December 11, 2009
          New York, New York